DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s preliminary amendment filed on July 12, 2021 is acknowledged. Accordingly claims 21-40 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11 and 19, is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,789,757 and 8,990,119.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1 and 17 of the U.S. Patent No. 7,789,757 and claims 1, 15 and 18 of U.S. Patent No. 8,990,119 is obvious variant of claims 21, 28 and 35 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1and17 and claims 1, 15 and 18 of U.S. Patent Nos. 7,789,757 and 8,990,119 respectively by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 5,862,223 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croman et al (hereinafter “Croman”) U.S. Patent Application Publication No. 2002/0156911 A1 in view of Inoue et al (hereinafter “Inoue”) U.S. Patent Application Publication No. 2006/0168147 A1

As per claims 21 and 28, Croman discloses a method for providing local video game installation as part of a subscription service by a network, the method comprising: 
providing, from a server of the network, data for transmission to a media device, the data representative of a listing of video games available for download to the media device (0032, which discloses that “These embodiments will largely encompass examples of systems and methods suitable for allowing a user at a remote client to access and execute a computer program, such as a video game or other application, maintained at a remote server.”; 0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles.”); 
receiving, at a server of the network, data from the media device, the data indicating selection of a video game from the listing for download to the media device (0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles.”); 
receiving, at a server of the network, an indication of an identity of a user from the media device (0077, which discloses that “Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title.”); and 
responsive to a server of the network authenticating a subscription to a game service based on the identity of the user, providing the selected video game for download from a server of the network to the media device for installation at the media device (0077, which discloses that “Upon selection of the title, the user negotiates for an actual purchase of the title. Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title. Examples of possible purchase types may include a time-limited demo of the title, a single payment for a single use" of a title, a single payment which allows unlimited "uses" of a title over some specified time period e.g., week, month, etc.”).
Alternatively Inoune discloses the method comprising:
receiving, at a server of the network, an indication of an identity of a user from the media device (0210, which discloses that “When the user makes a use start request at the home page, the contents server 31 requests input of an identification number (ID) and password (PW). When the user has input a previously assigned identification number and password, the contents server 31 compares same with the identification numbers and passwords for users listed in the charge book of the charge server 33. If there is a match with the identification number and password, then access is permitted (authorization).”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Croman and incorporate the method comprising: receiving, at a server of the network, an indication of an identity of a user from the media device in view of the teachings of Inoue in order to enhance media distribution and security

As per claims 22 and 29, Croman further discloses the method, further comprising: 
receiving, at a server from the media device, input from a controller indicating a request to play the selected video game (0077); and 
authenticating the subscription to the game service in response to the request to play the selected video game (0077).

As per claims 23 and 30, Croman further discloses the method, wherein the request to play the video game includes a selection of an entry in a listing of recently played games displayed at a display device associated with the media device, and wherein the entry corresponds to the video game (0077). 

As per claims 24 and 31, Croman further discloses the method, wherein the subscription to the game service provides unlimited game play for a predetermined amount of time (0077).

As per claims 25 and 32, Croman further discloses the method, wherein two or more of providing data for transmission, receiving data from the media device, receiving the indication of the identity of the user, or authenticating the subscription to the game service are performed by the same server of the network (0077; 0079).

As per claims 26 and 33, Croman further discloses the method, wherein providing the selected video game for download is further responsive to a server of the network authenticating the media device (0077; 0079).

As per claims 27 and 34, Croman further discloses the method, wherein the media device comprises a video game console (0077).

As per claim 35, Croman discloses a non-transitory machine readable medium storing one or more sets of instructions that, when executed, manipulate at least one processor of at least one server remotely connected to a media device to perform operations comprising:
providing for display of a listing of video games available for download to the media device (0032, which discloses that “These embodiments will largely encompass examples of systems and methods suitable for allowing a user at a remote client to access and execute a computer program, such as a video game or other application, maintained at a remote server.”; 0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles.”);
receiving input from a user via a controller connected to the media device, the input indicating selection of a video game from the listing for download to the media device (0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles.”);
providing, to a server connected to the media device via a network, an indication of an 
identity of the user (0077, which discloses that “Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title.”); and
responsive to the server authenticating a subscription to a game service based on the identity of the user, receiving, at the media device, the selected video game from a server via a network and installing, via the media device, the selected video game to a storage device associated with the media device (0077, which discloses that “Upon selection of the title, the user negotiates for an actual purchase of the title. Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title. Examples of possible purchase types may include a time-limited demo of the title, a single payment for a single use" of a title, a single payment which allows unlimited "uses" of a title over some specified time period e.g., week, month, etc.);
providing data for transmission to a media device, the data representative of a listing of video games available for download to the media device (0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles. Upon selection of the title, the user negotiates for an actual purchase of the title. Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title.”);
receiving data from the media device, the data indicating selection of a video game from the listing for download to the media device (0077, which discloses that “In the depicted embodiment, users may select a title to run from a virtual storefront provided by the storefront system 16, which contains a virtual catalog of available titles. Upon selection of the title, the user negotiates for an actual purchase of the title. Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title.”);
receiving an indication of an identity of the user from the media device (0077, which discloses that “Negotiation may include user registration with a third party, electronic commerce system, provision of user billing information, and selection of one of the purchase types offered with the selected title.”); and
responsive to authenticating a subscription to a game service based on the identity of the user, providing the selected video game for download from a server of the network to the media device for installation at the media device (0039, which discloses that “Additionally, the briq may contain meta data that that supports an install abstraction, security, system requirements, and other processes and data for allowing the title to execute locally. At the layer connecting the client 14 with the server 12, data is fetched in discrete units, referred to as Blocks.”).
Alternatively, Inoune discloses the method comprising:
receiving an indication of an identity of the user from the media device (0210, which discloses that “When the user makes a use start request at the home page, the contents server 31 requests input of an identification number (ID) and password (PW). When the user has input a previously assigned identification number and password, the contents server 31 compares same with the identification numbers and passwords for users listed in the charge book of the charge server 33. If there is a match with the identification number and password, then access is permitted (authorization).”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Croman and incorporate the method comprising: receiving an indication of an identity of the user from the media device in view of the teachings of Inoue in order to enhance media distribution and security

As per claim 36, Croman further discloses the non-transitory machine readable medium,  wherein the operations further comprise:
receiving, from the media device, input from a controller indicating a request to play the selected video game (0077); and
authenticating the subscription to the game service in response to the request to play the selected video game (0077; 0078).

As per claim 37, Croman further discloses the non-transitory machine readable medium, wherein the request to play the video game includes a selection of an entry in a listing of recently played games displayed at a display device associated with the media device, and wherein the entry corresponds to the video game (0077).

As per claim 38, Croman further discloses the non-transitory machine readable medium, wherein the subscription to the game service provides unlimited game play for a predetermined amount of time (0077).

As per claim 39, Croman further discloses the non-transitory machine readable medium, wherein two or more of the operations of providing data for transmission, receiving data from the media device, receiving the indication of the identity of the user, or authenticating the subscription to the game service are performed by the same server (0077).

As per claim 40, Croman further discloses the non-transitory machine readable medium, wherein the operation of providing the selected video game for download is further responsive to a server of the network authenticating the media device (0077).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 6, 2022